Title: To Thomas Jefferson from Robert Brent, 2 March 1808
From: Brent, Robert
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Washn. March 2d 1808
                  
                  
                       I have been particularly solicited by the signers of the enclosed memorial to lay it before you
                  
                       I will add nothing to the reasons urged by the memorialists—in favor of the appointment they solicit—or of Mr. Minifie the Gentleman recommended by them—except merely to add that this Memorial appears to be signed by a very respectable part of the Community residing in that quarter of the City—who doubtless have considered their wants & weigh’d the Character such of the person they have recommended,
                  
                       I have the honor to be Sir Your Obt Ser 
                  
                  
                     Robert Brent 
                     
                  
                Enclosure
                                    
                     
                        To the President of the
                            United States of America 
                        
                     
                     
                        
                            We the under signed, sundry inhabitants, at & near the Navy Yard of the City of Washington, respectfully represent, that they feel a verry great inconvenience from the want of a Magistrate residing in the body of the settlement where his presence might be the means of Keeping good order amongst the inhabitants & where it would be more convenient to try disputed cases than at present where the distance is near a mile to the nearest Magistrate
                     
                     
                        
                            As Robt. Alexander is about leaving this place only one magistrate remains to the east of the capitol hill—
                     
                     
                        
                            If it should meet with your approbation we would recommend Charles Minifie as the best qualified person for that office amongst us. He has resided a considerable length of time in this Vicinity, & will have his office if appointed in the body of the Settlement 
                        
                     
                     
                        G. Higdon
                        
                        
                           and 27 other signatures
                        
                     
                  
                  
               